Exhibit 10.1
 
COPSYNC, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 14,
2015, is made and entered into by and between COPsync, Inc., a Delaware
corporation with headquarters located at 16415 Addison Road, Suite 300, Addison,
Texas 75001 (the “Company”), and each of the purchasers set forth on the
signature pages hereto (the “Purchasers”).
 
WHEREAS, in connection with the Securities Purchase Agreement by and among the
parties hereto of even date herewith (the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions contained
therein, to issue and sell to the Purchasers:  (i) Convertible Promissory Notes
for an aggregate purchase price of $2,000,000 (the “Notes”), and (ii) warrants
to purchase shares of the Company's common stock, $0.001 par value (the “Common
Stock”) of the Company (the “Warrants”); and


WHEREAS, in order to induce the Purchasers to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
hereby agree as follows:
 
1.           Definitions.
 
As used in this Agreement, the following capitalized terms shall have the
following meanings.  Capitalized terms used but not otherwise defined herein
shall have the respective meanings set forth in the Securities Purchase
Agreement.
 
(a)           “Business Day” means any day other than Saturday, Sunday or a
federal holiday.
 
(b)           “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement.
 
(c)           “Effectiveness Deadline” means (i) with respect to any
Registration Statement required to be filed pursuant to Section 2(a), (A) 90
calendar days after the Filing Deadline for such initial Registration Statement,
in the event that a Public Offering closes prior to October 1, 2015, or (B)
December 14, 2015, in the event that a Public Offering does not close before
October 1, 2015; and (ii) with respect to any additional Registration Statements
that may be required to be filed by the Company pursuant to this Agreement, the
earlier of the (A) 90th calendar day following the date on which the Company was
required to file such additional Registration Statement and (B) 5th Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be reviewed or
will not be subject to further review.
 
(d)           “Filing Deadline” means (i) with respect to any Registration
Statement required to be filed pursuant to Section 2(a), by the earlier of: (A)
the 30th calendar day after the closing of a Public Offering, or (B) October 15,
2015; and (ii) with respect to any additional Registration Statements that may
be required to be filed by the Company pursuant to this Agreement, the date on
which the Company was required to file such additional Registration Statement
pursuant to the terms of this Agreement.


(e)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof.


(f)            “Public Offering” means a firm commitment underwritten public
offering of the Company’s common stock that raises at least $6 million in gross
proceeds.
 
 
 

--------------------------------------------------------------------------------

 


(g)           “Purchasers” means the Purchasers and any transferee or assignee
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9 hereof.
 
(h)           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such Registration Statement by the SEC; provided, however, if the Required
Holders in good faith determine that under applicable SEC interpretations, rules
or policies a Rule 415 registration would not, in light of the circumstances of
the Company or the proposed offering, permit the resale of all of the
Registrable Securities immediately after effectiveness, or material limitations
would be imposed on any such resale, then the registration shall be on Form S-1
or such other form that permits the maximum ability of holders of Registrable
Securities to effectuate an unrestricted resale of such securities.


(i)            “Registrable Securities” means (i) the Common Stock into which
the Principal Amount, together with any accrued interest and any other amounts
payable under the Notes may be converted and (ii) the shares of Common Stock
issuable upon exercise or otherwise pursuant to the Warrants (without regard to
any limitations on exercise set forth therein) (the "Warrant Shares"), and (iii)
any shares of capital stock issued or issuable in exchange for or otherwise with
respect to the foregoing.


(i)            “Registration Statement” means a registration statement of the
Company under the Securities Act which the Company may or is obligated to file
hereunder.
 
(j)            “Required Holders” means the holders of at least a majority of
the Notes.
 
(k)           “Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC that may at any time permit
the Purchasers to sell securities of the Company to the public without
registration.


(l)            “Rule 415” means Rule 415 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC providing for offering
securities on a continuous or delayed basis.
 
(m)          “SEC” means the United States Securities and Exchange Commission or
any successor thereto.


2.           Registration.


(a)           Mandatory Registration.  Subject to the terms and conditions, and
in accordance with the provisions of Section 3 and Section 4 hereof, and subject
to the limitations of this Section 2, the Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1 (or if applicable, then a Form
S-3) covering the resale of all of such Registrable Securities.  The Company
shall use reasonable best efforts to have such initial Registration Statement,
and each other Registration Statement required to be filed pursuant to the terms
of this Agreement, declared effective by the SEC as soon as practicable, but in
no event later than the applicable Effectiveness Deadline for such Registration
Statement.
 
(b)           Piggy-Back Registrations.  Subject to the terms and conditions,
and in accordance with the provisions of, Section 4 hereof, in the event that
all Registrable Securities are not registered for resale, should the Company at
any time prior to the expiration of the Registration Period (as hereinafter
defined), determine to file with the SEC a Registration Statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities (other than on Form S-4 or Form S-8 or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other bona fide employee benefit plans), the
Company shall send to each Purchaser who is entitled to registration rights
under this Section 2(b) written notice of such determination and, if within 20
days after the effective date of such notice (as provided for in Section 11(b)
hereof), such Purchaser shall so request in writing, the Company shall include
in such Registration Statement all or any part of the Registrable Securities
such Purchaser requests to be registered.  Notwithstanding any other provision
of this Agreement, the Company may withdraw any registration statement referred
to in this Section 2(b) without incurring any liability to the Purchasers.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Offering. Notwithstanding anything to the contrary contained in
this Agreement, in the event the staff of the SEC (the “Staff”) or the SEC seeks
to characterize any offering pursuant to a Registration Statement filed pursuant
to this Agreement as constituting an offering of securities by, or on behalf of,
the Company, or in any other manner, such that the Staff or the SEC do not
permit such Registration Statement to become effective and used for resales in a
manner that does not constitute such an offering and that permits the continuous
resale at the market by the Purchasers participating therein (or as otherwise
may be acceptable to each Purchaser) without being named therein as an
“underwriter,” then the Company shall reduce the number of shares to be included
in such Registration Statement by all Purchasers until such time as the Staff
and the SEC shall so permit such Registration Statement to become effective as
aforesaid.  In making such reduction, the Company shall reduce the number of
shares to be included by all Purchasers on a pro rata basis (based upon the
number of Registrable Securities otherwise required to be included for each
Purchaser) unless the inclusion of shares by a particular Purchaser or a
particular set of Purchasers are resulting in the Staff or the SEC’s “by or on
behalf of the Company” offering position, in which event the shares held by such
Purchaser or set of Purchasers shall be the only shares subject to reduction
(and if by a set of Purchasers on a pro rata basis by such Purchasers or on such
other basis as would result in the exclusion of the least number of shares by
all such Purchasers); provided, that, with respect to such pro rata portion
allocated to any Purchaser, such Purchaser may elect the allocation of such pro
rata portion among the Registrable Securities of such Purchaser.  In addition,
in the event that the Staff or the SEC requires any Purchaser seeking to sell
securities under a Registration Statement filed pursuant to this Agreement to be
specifically identified as an “underwriter” in order to permit such Registration
Statement to become effective, and such Purchaser does not consent to being so
named as an underwriter in such Registration Statement, then, in each such case,
the Company shall reduce the total number of Registrable Securities to be
registered on behalf of such Purchaser, until such time as the Staff or the SEC
does not require such identification or until such Purchaser accepts such
identification and the manner thereof.
 
(d)           Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Purchasers based on the number of Registrable Securities held by
each Purchaser at the time such Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the SEC.  In the event that a Purchaser sells or otherwise transfers any of such
Purchaser’s Registrable Securities, each transferee or assignee (as the case may
be) that becomes an Purchaser shall be allocated a pro rata portion of the
then-remaining number of Registrable Securities included in such Registration
Statement for such transferor or assignee (as the case may be). Any shares of
Common Stock included in a Registration Statement and which remain allocated to
any Person which ceases to hold any Registrable Securities covered by such
Registration Statement shall be allocated to the remaining Purchasers, pro rata
based on the number of Registrable Securities then held by such Purchasers which
are covered by such Registration Statement.
 
(e)           Allocation of Other Securities.  If for any reason the SEC or its
Staff requires the Company to reduce the number of securities to be included on
any Registration Statement in which the Registrable Securities are included (the
“SEC Cutback”), then the Company shall reduce the number of securities to be
included in such Registration Statement to the extent of the SEC Cutback as
follows: first, for any securities other than the Registrable Securities; and
second, for any Registrable Securities held by the Purchasers on a pro rata
basis in accordance with Section 2(c) above.  Until all Registrable Securities
are included on one or more effective Registration Statements, the Company shall
not enter into any agreement providing any registration rights to any of its
security holders without the consent of the Required Holders.


(f)           Termination.  All registration rights under this Section 2 shall
terminate and be of no further force and effect upon repayment of the Notes
(with respect to each Note).


(g)           Late Fees. If for any reason the Company does not file a
Registration Statement by the Filing Deadline ("Filing Default") or if for any
reason it is unable to have that registration statement declared effective by
the SEC as of the Effectiveness Deadline ("Effectiveness Default"), then the
Company shall pay promptly an amount that is determined by (A) multiplying (i)
the aggregate principal amount of the Notes sold, by (ii) 0.03, and then (iii)
dividing by 30, followed by (B) multiplying the result by the number of elapsed
days needed to cure the Filing Default or the Effectiveness Default. By way of
example if the Company cured the Filing Default or the Effectiveness Default 10
days after the Filing Deadline or 10 days after the Effectiveness Deadline, then
it would be required to pay assuming the sale of an aggregate principal amount
of $2,000,000 in Notes the Purchasers as a group an aggregate of $20,000,
according to their respective interests, no later than the earlier of (x) 10
business days after cure of the Filing Default or of the Effectiveness Default,
or (ii) 10 business days after the month in which the Filing Default or the
Effectiveness Default has occurred.
 
 
 

--------------------------------------------------------------------------------

 


3.           Obligations of the Company.  In connection with the registration of
the Registrable Securities, the Company shall have the following obligations:
 
(a)           On or prior to the Filing Deadline the Company will use reasonable
best efforts to file a Registration Statement with the SEC on Form S-1 covering
the Public Offering on or prior to the Filing Deadline and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective by the SEC as soon as practicable after such filing (but in no event
later than the Effectiveness Date).  Subject to the Grace Period, upon
effectiveness, the Company shall use its reasonable best efforts to keep such
Registration Statement effective pursuant to Rule 415 at all times until such
date as is the earlier of:  (i) the date on which all of the Registrable
Securities covered by the Registration Statement have been sold and (ii) the
date on which the Registrable Securities (in the opinion of counsel to the
Purchasers reasonably acceptable to the Company) may be immediately sold to the
public by non-affiliates without registration or restriction (including, without
limitation, as to volume by each holder thereof) under the Securities Act (the
“Registration Period”).  Notwithstanding anything to the contrary contained in
this Agreement, the Company shall ensure that, when filed and at all times while
effective, each Registration Statement (including, without limitation, all
amendments and supplements thereto) and the prospectus (including, without
limitation, all amendments and supplements thereto) used in connection with such
Registration Statement (1) shall not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading and (2) will
disclose (whether directly or through incorporation by reference to other SEC
filings to the extent permitted) all material information regarding the Company
and its securities. The Company shall submit to the SEC, within five Business
Days after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the Staff or that the Staff
has no further comments on a particular Registration Statement (as the case may
be) and (ii) the consent of legal counsel is obtained pursuant to Section 3(c)
(which consent shall be immediately sought), a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
48 hours after the submission of such request.


  (b)           The Company shall use its reasonable best efforts to prepare and
file with the SEC such amendments (including post-effective amendments) and
supplements to the Registration Statements and the prospectus used in connection
with the Registration Statements, which prospectus is to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep the
Registration Statements effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by the Registration Statements; provided, however, by 8:30 a.m. (New York time)
on the Business Day immediately following each Effective Date, the Company shall
file with the SEC in accordance with Rule 424(b) under the Securities Act the
final prospectus to be used in connection with sales pursuant to the applicable
Registration Statement (whether or not such a prospectus is technically required
by such rule).


(c)           If requested by a Purchaser, the Company shall furnish to each
Purchaser whose Registrable Securities are included in a Registration Statement
promptly (but in no event more than three Business Days) after the Registration
Statement is declared effective by the SEC, such number of copies of a final
prospectus and all amendments and supplements thereto and such other documents
as such Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser.  The Company will
promptly notify each Purchaser of the effectiveness of each Registration
Statement or any post-effective amendment.  The Company will, as promptly as
reasonably practical, respond to any and all comments received from the SEC
(which comments relating to such Registration Statement that pertain to the
Purchasers as “Selling Shareholders” shall promptly be made available to the
Purchasers upon request; provided that, the Company shall not be obligated to
make available any comments that would result in the disclosure to the
Purchasers of material and non-public information concerning the Company or that
contain information for which the Company has sought confidential treatment),
with a view towards causing each Registration Statement or any amendment thereto
to be declared effective by the SEC as soon as practicable, shall promptly file
an acceleration request as soon as practicable following the resolution or
clearance of all SEC comments or, if applicable, following notification by the
SEC that any such Registration Statement or any amendment thereto will not be
subject to review and, if required by law, shall promptly file with the SEC a
final prospectus as soon as practicable following receipt by the Company from
the SEC of an order declaring the Registration Statement effective.
 
 
 

--------------------------------------------------------------------------------

 


(d)           The Company shall use reasonable best efforts to:  (i) register
and qualify the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Purchasers who hold a majority-in-interest of the
Registrable Securities being offered reasonably request (not to exceed 10
states), (ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to:  (a) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (b) subject itself to general taxation in any such jurisdiction,
(c) file a general consent to service of process in any such jurisdiction, (d)
provide any undertakings that cause the Company undue expense or burden, or (e)
make any change in its charter or bylaws, which in each case the Board of
Directors of the Company determines to be contrary to the best interests of the
Company and its shareholders.


(e)           The Company shall promptly notify each Purchaser (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, when a Registration Statement or any post-effective amendment has become
effective, and when the Company receives written notice from the SEC that a
Registration Statement or any post-effective amendment will be reviewed by the
SEC, (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, (iii) of
the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate; and (iv) of the receipt of any
request by the SEC or any other federal or state governmental authority for any
additional information relating to the Registration Statement or any amendment
or supplement thereto or any related prospectus. The Company shall respond as
promptly as practicable to any comments received from the SEC with respect to
each Registration Statement or any amendment thereto.


(f)           The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, and, if such an order is issued, to obtain the
withdrawal of such order at the earliest possible moment and to notify each
Purchaser who holds Registrable Securities being sold (or, in the event of an
underwritten offering, the managing underwriters) of the issuance of such order
and the resolution thereof.


(g)           The sections of such Registration Statement covering information
with respect to the Purchasers, the Purchaser’s beneficial ownership of
securities of the Company or the Purchasers intended method of disposition of
Registrable Securities shall conform to the information provided to the Company
by each of the Purchasers.
 
(h)           In connection with an underwritten offering only, at the request
of the Required Holders, the Company shall furnish, on the date that Registrable
Securities are delivered to an underwriter for sale in connection with any
Registration Statement:  (i) an opinion, dated as of such date, from counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to the underwriters, if any, and the Purchasers and (ii) a letter,
dated such date, from the Company’s independent registered public accounting
firm in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and the Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           The Company shall take all reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
NASDAQ Capital Market (or equivalent reasonably acceptable to the Required
Holders) or listed on a national exchange.
 
(j)           The Company shall provide a transfer agent and registrar, which
may be a single entity, for the Registrable Securities not later than the
effective date of the Registration Statement.


(k)           The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
(l)           The Company shall use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.


(m)           Notwithstanding anything to the contrary herein (but subject to
the last sentence of this Section 3(m)), at any time after the Effective Date of
a particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
subsidiaries, the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and is not otherwise required to be disclosed under applicable law (a
“Grace Period”), provided that the Company shall promptly notify the Purchasers
in writing of the existence of material, non-public information giving rise to a
Grace Period (provided that in each such notice the Company shall not disclose
the content of such material, non-public information to any of the Purchasers)
and the date on which such Grace Period will begin and end.


4.           Underwriting Requirements.  In connection with any Registration
Statement involving an underwritten offering of shares of the Company’s Common
Stock, the Company shall not be required to include any of the Purchasers'
Registrable Securities in such underwriting unless the Purchaser accepts the
terms of the underwriting as agreed upon between the Company and its
underwriters, and then only in such quantity as the underwriter in its sole
discretion determines will not jeopardize the success of the offering by the
Company.  If the total number of Registrable Securities to be included in such
offering (the “Requested Securities”) exceeds the number of securities to be
sold (other than by the Company) that the underwriter in its reasonable
discretion determines is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
Requested Securities which the underwriter, in its sole discretion, determines
will not jeopardize the success of the offering.  If the underwriter determines
that less than all of the Requested Securities requested to be registered can be
included in such offering, then the securities to be registered that are
included in such offering shall be allocated among the holders of the
Registrable Securities (the “Holders”) in proportion (as nearly as practicable
to) the number of Requested Securities owned by each Holder.  To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 10 shares.  For purposes of the provision in this Section 4 concerning
apportionment, for any Holder that is a partnership, limited liability company,
or corporation, the partners, members, retired partners, retired members,
shareholders, and affiliates of such Holder, or the estates and immediate family
members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing persons, shall be deemed to
be a single “Holder,” and any pro rata reduction with respect to such “Holder”
shall be based upon the aggregate number of Requested Securities owned by all
persons included in such “Holder,” as defined in this sentence.  The Purchasers
understand that the underwriter may determine that none of the Registrable
Securities can be included in the offering.
 
5.           Obligations of the Purchasers. In connection with the registration
of the Registrable Securities, the Purchasers shall have the following
obligations:
 
(a)           It shall be a condition precedent to the obligations of the
Company to include any Purchaser’s Registrable Securities in any Registration
Statement that such Purchaser shall timely furnish to the Company such
information regarding itself, the Registrable Securities held by it, the
intended method of disposition of the Registrable Securities held by it and any
other information as shall be reasonably required to effect the registration of
such Registrable Securities and shall provide such information and execute such
documents in connection with such registration as the Company may reasonably
request.  At least three Business Days prior to the first anticipated filing
date of the Registration Statement, the Company shall notify each Purchaser of
the information the Company requires from each such Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from the Registration Statements.
 
(c)           In the event that Purchasers holding a majority-in-interest of the
Registrable Securities being registered determine to engage the services of an
underwriter, each Purchaser agrees to enter into and perform such Purchaser’s
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of the Registrable Securities, unless such Purchaser has notified
the Company in writing of such Purchaser’s election to exclude all of such
Purchaser’s Registrable Securities from such Registration Statement.
 
(d)           Each Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event of which the Company has knowledge as a
result of which the prospectus included in any Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or of the issuance of a stop order or other
suspension of effectiveness of any Registration Statement, such Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such
Purchaser’s receipt of the copies of the supplemented or amended prospectus and,
if so directed by the Company, such Purchaser shall deliver to the Company (at
the expense of the Company) or destroy (and deliver to the Company a certificate
of destruction) all copies in such Purchaser’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.


  (e)           No Purchaser may participate in any underwritten registration
hereunder unless such Purchaser:  (i) agrees to sell such Purchaser’s
Registrable Securities on the basis provided in any underwriting arrangements in
usual and customary form entered into by the Company, (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) agrees to pay its pro rata share of all
underwriting discounts and commissions and any expenses in excess of those
payable by the Company pursuant to Section 6 below.


(f)           Each Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with the offer and sale of Registrable
Securities pursuant to any Registration Statement.
 
6.           Expenses of Registration.  All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualification fees,
printers and accounting fees, the fees and disbursements of counsel for the
Company, and the reasonable fees and disbursements of legal counsel to the
underwriter (if any) shall be borne by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Indemnification.
 
(a)           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Purchaser and each of its
directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) and each Person, if any, who controls such Purchaser within the
meaning of the Securities Act or the Exchange Act and each of the directors,
officers, shareholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) of such controlling Persons (each, an “Indemnified Person”), against any
losses, obligations, claims, damages, liabilities, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Claims”) incurred
in investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). Subject to Section 7(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 7(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of such Registration Statement or any
such amendment thereof or supplement thereto and (ii) shall not be available to
a particular Purchaser to the extent such Claim is based on a failure of such
Purchaser to deliver or to cause to be delivered the prospectus made available
by the Company (to the extent applicable), including, without limitation, a
corrected prospectus, if such prospectus or corrected prospectus was timely made
available by the Company and then only if, and to the extent that, following the
receipt of the corrected prospectus no grounds for such Claim would have
existed; and (iii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person.

(b)           In connection with any Registration Statement in which a Purchaser
is participating, such Purchaser agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 7(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Purchaser expressly for use in
connection with such Registration Statement; and, subject to Section 7(c) and
the below provisos in this Section 7(b), such Purchaser will reimburse promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim; provided, however, the indemnity agreement contained
in this Section 7(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Purchaser,
which consent shall not be unreasonably withheld or delayed, provided further
that such Purchaser shall be liable under this Section 7(b) for only that amount
of a Claim or Indemnified Damages as does not exceed the net proceeds to such
Purchaser as a result of the applicable sale of Registrable Securities pursuant
to such Registration Statement. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an Indemnified Person or Indemnified
Party (as the case may be) under this Section 7 of notice of the commencement of
any action or proceeding (including, without limitation, any governmental action
or proceeding) involving a Claim, such Indemnified Person or Indemnified Party
(as the case may be) shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 7, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has agreed in writing to pay such fees and expenses; (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party and the indemnifying
party, and such Indemnified Person or such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Person or such Indemnified Party and
the indemnifying party (in which case, if such Indemnified Person or such
Indemnified Party notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party, provided further
that in the case of clause (iii) above the indemnifying party shall not be
responsible for the reasonable fees and expenses of more than one separate legal
counsel for such Indemnified Person or Indemnified Party). The Indemnified Party
or Indemnified Person shall reasonably cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 7, except to the
extent that the indemnifying party is materially and adversely prejudiced in its
ability to defend such action.
 
(d)           No Person involved in the sale of Registrable Securities who is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.


(e)           The indemnity and contribution agreements contained herein shall
be in addition to (i) any cause of action or similar right of the Indemnified
Party or Indemnified Person against the indemnifying party or others, and (ii)
any liabilities the indemnifying party may be subject to pursuant to the law.


8.           Amendment of Registration Rights.  The terms and provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 8
shall be binding upon each Purchaser and the Company; provided that no such
amendment shall be effective to the extent that it (1) applies to less than all
of the holders of Registrable Securities or (2) imposes any obligation or
liability on any Purchaser without such Purchaser’s prior written consent (which
may be granted or withheld in such Purchaser’s sole discretion). No waiver shall
be effective unless it is in writing and signed by an authorized representative
of the waiving party.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


9.           Miscellaneous.


(a)           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.
 
(b)           Any notices required or permitted to be given under the terms
hereof shall be sent by certified or registered mail (return receipt requested)
or delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a party.  The addresses for such
communications shall be:


 
If to the Company:
 
COPsync, Inc.
16415 Addison Road, Suite 300
Addison, Texas 75001
Telephone: 972-865-6192
Facsimile No.:
 
With a copy (not constituting notice) to:
 
Harter Secrest & Emery LLP
1600 Bausch & Lomb Place
Rochester, New York 14534
Attention: Alexander McClean, Esq.
Telephone: 585-232-6500
Facsimile No.: 585-232-2152
 
If to a Purchaser:
 
To the address set forth on the signature page of this Agreement.
 
With a copy (not constituting notice) to:
 
Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
 

Each party shall provide notice to the other party of any change in address.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
(d)           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the choice of
law principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
(e)           In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
(f)           This Agreement and the other Transaction Documents (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.  This Agreement and the other
Transaction Documents (including all schedules and exhibits thereto) supersede
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof and thereof. 


(g)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and assigns.  This Agreement is not for the
benefit of, nor may any provision hereof be enforced by, any Person, other than
the parties hereto or their respective permitted successors and assigns.
 
(h)           The headings in this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.  Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.


(i)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party.  This Agreement, once executed
by a party, may be delivered to the other party hereto by facsimile transmission
or electronic mail delivery of a copy of this Agreement bearing the signature of
the party so delivering this Agreement.


(j)           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)           Except as otherwise provided herein, all consents and other
determinations to be made by the Purchasers pursuant to this Agreement shall be
made by the Required Holders.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
(m)           The obligations of each Purchaser under this Agreement and the
other Transaction Documents are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement or
any other Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as, and the Company
acknowledges that the Purchasers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated by
the Transaction Documents or any matters, and the Company acknowledges that the
Purchasers are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by this Agreement or any of the other the Transaction Documents.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any other Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.


 
[Remainder of page intentionally left blank; signature pages follow.]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first above
written.



 
COPSYNC, INC.
           
 
 
By:
       
Name: Ronald A. Woessner
     
Title : Chief Executive Officer
           
PURCHASERS:
           
The Purchasers executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.
         





 
 
 

--------------------------------------------------------------------------------

 


Annex A
 
Registration Rights Agreement
Purchaser Counterpart Signature Page
 
The undersigned, desiring to: enter into this Registration Rights Agreement
dated as of June __, 2015 (the “Agreement”), between the undersigned, COPsync,
Inc., a Delaware corporation (the “Company”), and the other parties thereto, in
or substantially in the form furnished to the undersigned, hereby agrees to join
the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof.
 
IN WITNESS WHEREOF, the undersigned has executed the Agreement as of June __,
2015.
 

 
PURCHASER:
 
 
Name and Address, Fax No. and Social Security No./EIN of Purchaser:
 
 
 
______________________________________
 
______________________________________
 
______________________________________
 
______________________________________
 
Fax No.: _______________________________
Soc. Sec. No./EIN: _______________________
 
     
If a partnership, corporation, trust or other business entity:
 
 
By:
 
___________________________________                                              
 
       Name:
 
       Title:
 
 
If an individual:
 
 
_____________________________________
 
Signature

 
 
 
 

--------------------------------------------------------------------------------

 